DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Continued Examination Under 37 CFR 1.114	5
IV. Pertinent Prosecution History	6
V. Claim Status	7
VI. Information Disclosure Statement	7
VII. Reissue Requirements	8
VIII. Claim Objections	9
IX. Claim Interpretation	11
A.	Lexicographic Definitions	11
i.	Chrominance Gamut	12
B.	35 U.S.C. § 112 6th Paragraph	13
C.	'Sources' for the Broadest Reasonable Interpretation (BRI)	13
i.	Gamut Morphing/Morphed Gamut:	13
X. Claim Rejections - 35 USC § 112	14
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.	14
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	39
XI. Broadening of Examined Claims	43
A.	Broadening of Examined Claims’ Limitations	43
i.	Method Claims	43
a.	RI Claim 1	43
ii.	Apparatus Claims	45
a.	RI Claim 20	45
XII. Claim Rejections - 35 USC § 251	46
A.	New Matter	46
B.	Original Patent Requirement	46
C.	Broadening	49
XIII. Claim Rejections – 35 U.S.C. § 102	54
A.	Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrison (U.S. Publication No. 2006/0007239).	55
XIV. Claim Rejections – 35 U.S.C. § 103	58
A.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Deering. (U.S. Publication No. 2002/0122044).	58
B.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Kanai (U.S. Patent No. 7,079,155).	60
C.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Kanai (U.S. Patent No. 7,079,155) as applied to claim 25 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).	61
XV. Response to Arguments	63
A.	Specification	63
B.	Claim Objection(s)	63
C.	Lexicographical Definitions	64
i.	Color Gamut	64
ii.	Scaling Process	64
D.	Oath/Declaration Issue	66
E.	35 U.S.C. § 112, First Paragraph, Rejections	66
i.	Morphing Limitation of Claims 1 and 9 Argument I	66
ii.	Morphing Limitation of Claim 1 Argument II	68
iii.	Distinct Attenuation Mask Limitation of Claim 1	69
iv.	Applying a Brightness Constraint of Claim 1	71
i.	Morphing Limitation of Claim 14	72
v.	Distinct Attenuation Mask Limitation of Claim 20	73
F.	35 U.S.C. § 112, Second Paragraph, Rejections	75
i.	“Color Gamut” Limitations	75
ii.	“Largest Inscribed Rectangle” Limitation of Claim 6	75
iii.	Claim 14	75
iv.	Claim 16	76
v.	Distinct Attenuation Mask Limitation of Claim 20	76
vi.	Omitting Essential Steps	76
G.	35 U.S.C. § 251 Rejections	77
i.	Original Scope	77
ii.	New Matter	78
XVI. Conclusion	79






































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/619,247 (“‘247 Reissue Application”) on 09 June 2017 for U.S. Application No. 13/318,104 ("‘104 Application"), filed 29 November 2011, now U.S. Patent No. 9,052,584 (“‘584 Patent”), issued 09 June 2015, which is a 371 of International Application No. PCT/US2010/032831 ("' PCT '831 Application "). The ‘584 Patent claims domestic priority benefit to Provisional Application 61/173,510 (“‘510 Provisional Application”) and Provisional Application 61/173,519 (“‘519 Provisional Application”), both filed 28 April 2009.
Thus, the Examiner concludes that for examination purposes the instant ‘247 Reissue Application qualifies for a priority date of 28 April 2009.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 04 October 2021 has been entered.

Pertinent Prosecution History
As set forth above, Applicant filed the application for the instant ‘247 Reissue Application on 09 June 2017. The Examiner finds that the instant ‘247 Reissue Application filing included a preliminary amendment to the claims (“June 2017 Claim Amendment”) and respective accompanying Remarks ("June 2017 Remarks”). 
The Office issued a most recent Final Office action on 04 June 2021 (“June 2021 Final Office Action”). In particular, the June 2021 Final Office Action provided rejections for claims 1-6, 8, 9, 12, 14-23 and 25-32 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112 and 251.1
On 04 October 2021, Applicant filed a Response to the June 2021 Final Office Action. (“Oct 2021 Applicant Response”). The Oct 2021 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Oct 2021 Spec Amendment”), a new Oath/Declaration (“Oct 2021 Declaration”), and “Amendments to the Claims” (“Oct 2021 Claim Amendment”) including: seven times amended original claims 1 and 9; five times amended original claim 8; four times amended original claims 2-6 and 12; five times amended new claims 14 and 20; thrice amended new claim 16; twice amended new claims 23, 25, 28 and 30; once amended new claims 21, 22, 26, 27 and 31; previously presented new claims 17-19, 29 and 32; canceled original claims 7, 10 and 11; and canceled new claims 13, 15 and 24.

Claim Status
The Examiner finds that the claim status in the instant ‘247 Reissue Application is as follows:
Claim(s) 1 and 9			(Original and seven times amended)
Claim(s) 8				(Original and five times amended)
Claim(s) 2-6 and 12			(Original and four times amended)
Claim(s) 7, 10 and 11			(Original and canceled)
Claim(s) 14 and 20			(New and five times amended)
Claim(s) 16				(New and thrice amended)
Claim(s) 23, 25, 28 and 30		(New and twice amended)
Claim(s) 21, 22, 26, 27 and 31	(New and once amended)
Claim(s) 17-19, 29 and 32		(New and previously presented)
Claim(s) 13, 15 and 24		(New and canceled)

Thus, the Examiner concludes that claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are pending (“Pending Claims”) in the instant ‘247 Reissue Application. Claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are examined (“Examined Claims”).

Information Disclosure Statement
In the Oct 2021 Applicant Response, the Examiner finds reference to “Exhibit A (“"LAM: Luminance Attenuation Map for Photometric Uniformity in Projection Based Displays” by Aditi Majumder and Rick Stevens. ACM Symposium on Virtual Reality Software and Technology, 2002 (“Oct 2021 Submitted LAM Doc”). However, the Examiner finds that the 

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘584 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.121. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(b)(3).

The Examiner further notes that all amendments to the instant ‘247 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Claim Objections
37 CFR 1.173 requires,

Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section…

d) Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined

g) All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application

(See 37 CFR 1.173(b)(2), (d) and (g)). MPEP § 1453 states,
37 CFR 1.173(b)(2) requires that:…

(A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above

(MPEP § 1453.II; emphasis added). The Examiner finds that the original claims (i.e., claim 9) have claim requirements/verbiage that are listed as removed and indicated with “strikethroughs.” The Examiner finds that these removed claim requirements/verbiage should be indicated by enclosed brackets instead of strikethroughs.

Moreover, Applicant has provided insufficient explanation of support  in the ‘584 Patent for the amendments filed in the Oct 2021 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the Oct 2021 Applicant Response provides support for some of the claim amendments, the Examiner fins that not every claim amendment in independent claims 1, 9 and 20 are “accompanied by an explanation of the support in the disclosure of the patent for the amendment.” (MPEP § 1453.II). In order to comply with 37 CFR 1.173, Applicant is required to provide more specific citations from the ‘584 Patent to support each specific claim amendment instead of only where Applicant deems necessary.


The Examiner finds that the original claims have claim requirements/verbiage that are listed as removed and new. For example amended claim 1 recites, 
to produce a chrominance smoothed image display] the color gamut of the one or more pixels of the first projector and the second projector such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising: changing the first chrominance gamut of at least one of the one or more pixels of the first projector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by chancing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display;

(Oct 2021 Claim Amendment; claim 1 at ll.23-37) and should instead recite,
-- morphing [pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region] the color gamut of the one or more pixels of the first projector and the second projector such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising: changing the first chrominance gamut of at least one of the one or more pixels of the first projector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by chancing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display;   --

(Emphasis added on claim text/terms originally recited in original claim 1). 
	
Claim Interpretation
Lexicographic Definitions
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
Chrominance Gamut 
The Examiner finds the ‘584 Patent discloses “chrominance gamut” as 
In a display, let the color formed by a channel input il =1 be (Xl, Yl, Zl) and hence Bl = Xl + Yl + Zl. Assuming linear displays, as il changes from 0 to 1, the colors are given by il (Xl, Yl, Zl). Hence, from above, their chrominance remains constant and Bl is scaled. The three channels of the display forms three vectors in the XYZ space. Hence, all the colors reproduced by the display is given by the parallelepiped spanned by the three vectors (Xl, Yl, Zl), I ε{r, g, b}. This is called the three dimensional color gamut of the display. Alternatively, this gamut can also be defined by a two dimensional chrominance gamut, the tristimulus brightness and the chrominance of white produced by ir = ig = ib = 1. The two dimensional chrominance gamut is given by the triangle T given by (xl, yl), I ε{r, g, b}.

(‘584 Patent at c.4, l.61 – c.5, l.8); and 
A chrominance gamut T is denoted by a triangle whose vertices are given by R, G and B.

(Id. at c.7, ll.40-41). In addition, the Examiner finds that Applicant agrees that “chrominance gamut” is defined as “two dimensional (two values) entity.” (See Applicant filed Supplemental Response on 11 May 2021 (“May 2021 Applicant Response”) at 21-23; emphasis on last ¶ on 22). Thus, the Examiner finds that the chrominance gamut is a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B.

The Examined Claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01 IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

35 U.S.C. § 112 6th Paragraph
Additionally, the Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e. a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP § 2181. Because the twenty-two (22) Examined Claims fail Prong (A) as set forth in MPEP § 2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

'Sources' for the Broadest Reasonable Interpretation (BRI)
Gamut Morphing/Morphed Gamut: 
 The Examiner finds that at least claims 1, 9 and 20 recite several different variations of “morphing the … gamut/morphed gamut.” The Examiner finds that one of ordinary skill in the art would recognize “morphing” as the act of manipulating, modifying or changing a component. More specifically, the Examiner finds that “gamut morphing” would be the act of manipulating, modifying or changing a gamut. As set forth above a gamut is construed as “a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B.” Thus, gamut morphing would be the act of manipulating, modifying or changing a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B. To support, the Examiner’s position, the Spaulding 2 and Marcu 3 disclose a color mapping strategy that utilizes the principal of morphing (i.e., gamut morphing) to transform the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. (Spaulding at Abstract; §§ 2-4; and Marcu at § 2.3). 
Thus, in light of the particular processes known to one of ordinary skill in the art and discussed supra, the Examiner construes the “morphing the … gamut/morphed gamut” as simply the act of manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to the limitations of claims 1-5 and 14, the Examiner finds that the recitations to,
identifying a first image m the image display produced by a first projector of the multiple projectors, wherein the first image comprises one or more pixels of the first projector, each of the one or more pixels of the first projector having multiple color channels, each color channel comprising a first two-dimensional chrominance value and a first luminance value, wherein all the first two-dimensional chrominance values determine a first chrominance gamut, wherein the first chrominance gamut and all first luminance values determine a first color gamut; 

identifying a second image m the image display produced by a second projector of the multiple projectors, wherein the second image comprises one or more pixels of the second projector, each of the one or more pixels of the second projector having multiple color channels, each color channel comprising a second two-dimensional chrominance value and a second luminance value, wherein all the second two-dimensional chrominance values determine a second chrominance gamut, wherein the second chrominance gamut and all second luminance values determine a second color gamut; 

morphing the color gamut of the one or more pixels of the first projector and the second projector such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising… 

(Oct 2021 Claim Amendment, claim 1; emphasis added); and 
wherein the morphing process comprises changing the color gamut of …

(May 2021 Claim Amendment, claim 2-5, 14; emphasis added) are insufficiently described in the supra). Thus, a color gamut morphing would be the manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. However, the Examiner finds that color gamut morphing is not defined according to this definition, and is instead utilized as a broad term that entails the combination of all the required steps of the invention. To support the Examiner’s position, the Examiner finds that the ‘584 Patent discloses the method and/or algorithm utilizing four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figures 1a-1b, 4; emphasis added). In this light, while the’584 Patent discloses the requirement of morphing the chrominance gamuts of the pixels/points within the overlap common region, the Examiner finds insufficient disclosure in the ’584 Patent to the morphing of the color gamuts with respect to luminance values, alone.
morphing the color gamut of the one or more pixels of the first projector and the second projector such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising…”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 1, the Examiner finds that the recitation to,
a morphing process comprising

changing the first chrominance gamut of at least one of the one or more pixels of the first protector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by changing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display;

(Oct 2021 Claim Amendment, claim 1; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.5, ll.55-57 and c.6, ll.10-14 of the ‘584 Patent as indicated by Applicant. (See Oct 2021 Applicant Response at 13-14, 23-24). As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “morphing process comprising changing the first chrominance gamut of at least one of the one or more pixels of the first protector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by changing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display …”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 1, the Examiner finds that the recitation to,
wherein the chrominance gamuts of the at least one of the one are more pixels only in the common region in the image display are different from the first and second morphed chrominance gamuts of the multiple projectors, wherein the common region includes a first region of pixels produced by the first projector and a second region of pixels produced by the second projector

(Oct 2021 Claim Amendment, claim 1; emphasis added) are insufficiently described in the original specification. First, the Examiner finds Applicant provided no support for the claim amendment above. (See Oct 2021 Applicant Response at 14). As set forth above, the Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being different. In addition, the Examiner finds that the ‘584 Patent explicitly discloses the luminance/brightness smoothing having little or no effect on the previously generated chrominance gamut morphing results. (See ‘584 Patent at c.9, ll.16-40). In this, light the Examiner find that the chrominance gamuts in the common region would be the same as the first and second morphed chrominance gamuts of the multiple projectors, since the first and second morphed chrominance gamuts are required to change and be different with respect to their first and second respective luminance values which are independent of and have no effect on the chrominance gamuts. 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the chrominance gamuts of the at least one of the one are more pixels only in the common region in the image display are different from the first and second morphed chrominance gamuts of the multiple projectors, wherein the common region includes a first region of pixels produced by the first projector and a second region of pixels produced by the second projector.”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 1, the Examiner finds that the recitation to,
wherein the morphing process produces an imperceptible transition between the first morphed chrominance gamut of the first image and the second morphed chrominance gamut of the second image in the image display through a plurality of transitional chrominance gamuts

(Oct 2021 Claim Amendment, claim 1; emphasis added) are insufficiently described in the original specification. First, the Examiner finds Applicant provided no support for the claim amendment above. (See Oct 2021 Applicant Response at 14). As set forth above, the ‘584 Patent does not sufficiently disclose morphing a chrominance gamut by changing luminance values; only chrominance values being changed to morph a chrominance gamut. Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). The morphing of a chrominance gamut by changing luminance values that is recited by the “morphing process” of claim 1 does not go through a plurality of transitional chrominance gamuts, as recited, because the chrominance values are not being changed by going through a plurality of transitional chrominance gamuts to morph a chrominance gamut, but instead by changing luminance values, as recited. 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the morphing process produces an imperceptible transition between the first morphed chrominance gamut of the first image and the second morphed chrominance gamut of the second image in the image display through a plurality of transitional chrominance gamuts”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 1, the Examiner finds that the recitation to,
wherein the first morphed chrominance gamut and the second morphed chrominance gamut are generated using a distinct attenuation mask to different color channels of the multiple color channels of the one or more pixels of the first projector and the second projector such that each distinct attenuation mask scales each color channel independently from other color channels

(Mar 2020 Claim Amendment, claim 1; emphasis added) is insufficiently described in the original specification. As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). While the ‘584 Patent does sufficiently support generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process, the Examiner finds that the first and second morphed chrominance gamuts of the respective first and second projectors are not generated by a distinct attenuation mask, but instead by a scaling process of each of the first and second chrominance 
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). 
In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being different, the Examiner finds insufficient disclosure in the ’584 Patent to the luminance/brightness smoothing, which is previously recited as being the “morphing process,” performing any manipulating, modifying or changing of the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. 
In this light, the Examiner concludes that the Patent discloses generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. There is no option for generating any morphed chrominance gamut from a distinct attenuation mask.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the first morphed chrominance gamut and the second morphed chrominance gamut are generated using a distinct attenuation mask to different color channels of the multiple color channels of the one or more pixels of the first projector and the second projector such that each distinct attenuation mask scales each color channel independently from other color channels.”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claims 1, the Examiner finds that the recitations to,
applying a brightness constraint to at least a portion of the image display comprising the at least a portion of the common region of the chrominance smoothed image display to reduce at least one of inter-projector brightness variations or color variations in the image display

(Oct 2020 Claim Amendment, claim 1; emphasis added) is insufficiently described in the original specification. The Examiner finds that the ‘584 Patent describes applying the brightness constraint to only change the brightness. To support the Examiner’s position, the Examiner finds that the ‘584 Patent specifically states,
Turn to the step of per pixel perceptual brightness constraining. Our chrominance gamut morphing step assured that the chrominance changes smoothly across the entire display. But no constraints have yet been put on the brightness variation of the display. Thus, the display still shows sharp brightness changes resulting in seams. In this step, we apply perceptual constraining on Bwc (s,t). By this, a perception based gradient constraint is applied to Bwc (s,t) E (s,t) as shown in FIG. 4. To achieve this BwE (s,t), the contributions from all channels at that pixel should be multiplied by 

		ζ                        
                            
                                
                                    s
                                    ,
                                     
                                    t
                                
                            
                            =
                            
                                
                                    B
                                    w
                                    c
                                     
                                    (
                                    s
                                    ,
                                    t
                                    )
                                     
                                
                                
                                    B
                                    w
                                    E
                                     
                                    (
                                    s
                                    ,
                                    t
                                    )
                                    ,
                                
                            
                        
                    
(63) 
This attenuation map ζ(s, t) in the display coordinates is then broken into attenuation maps for each projector ζj(pj, qj). Note that in this case, Np projectors overlapping in a pixel (s, t) all get the same ζ(s, t). Hence, this step retains the chrominance achieved by the chrominance gamut morphing step and changes only the brightness.

(‘584 Patent at c.9, ll.17-38; emphasis added). In addition, the Examiner finds that the ‘584 Patent disclosing performing the chrominance gamut morphing in the overlapping regions followed by performing a brightness smoothing across the entire display. (‘584 Patent c.13, ll.1-9). In this light, the Examiner concludes that the the’584 Patent discloses applying a brightness constraint to reduce and change only the brightness across an entire display, not to reduce and change the color variations.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “applying a brightness constraint to at least a portion of the image display comprising the at least a portion of the common region of the chrominance smoothed image display to reduce at least one of inter-projector brightness variations or color variations in the image display.”
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 3-5 and 14, the Examiner finds that the recitations to,
the morphing process comprises changing the color gamut of one or more pixels in a row of pixels in the first projector and one or more pixels in a corresponding row of pixels in the second projector.

(May 2021 Claim Amendment, claim 3; emphasis added);
wherein the morphing process comprises changing the color gamut of one or more pixels m the first projector and one or more pixels in the second projector corresponding to a horizontal row of pixels in the image display

(May 2021 Claim Amendment, claim 4; emphasis added);
wherein the morphing process comprises changing the color gamut of one or more pixels in the first projector and one or more pixels in the second projector corresponding to a vertical row of pixels in the image display

(May 2021 Claim Amendment, claim 5; emphasis added); and
wherein the morphing process further comprises changing color gamuts of a subset of pixels of the first projector and color gamuts of a corresponding subset of pixels of the second projector.

(May 2021 Claim Amendment, claim 14; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.5, ll.39-40 of the ‘584 Patent as indicated by Applicant. (See May 2021 Applicant Response at 14). Second, as set forth above, the ‘584 Patent explicitly differentiates between “chrominance gamut morphing” and a “color gamut” morphing method. (‘584 Patent. at c.3, ll.6-10 4; and c.6, l.46 – c.9, l.5; see Figures 1a, 1b, 2-4). In addition, while the ‘584 Patent does sufficiently support morphing a subset of pixels within the common region, the Examiner finds that the morphing step does not morph pixels outside of the common region, which is included in the above claim requirements. To support the Examiner’s position, the Examiner finds that the “morphing” involves a chrominance gamut morphing of pixels in an overlapping region only and not outside of the pixel overlapping region. (‘584 Patent at c.6, l.46 – c.9, l.16; see Figures 2-4). The ‘584 Patent specifically states,
1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Similarly, the ‘584 Patent states,
Our method smoothes both the chrominance and the brightness across the entire display resulting in a true color seamlessness where the number of projectors are absolutely invisible in the display. This is achieved by a morphing of the two dimensional chrominance gamut in the overlap regions followed by brightness smoothing across the entire display, both guided by perceptual parameters to assure that the variation is within the human tolerance and is hence not detected.

(‘584 Patent at c.13, ll.1-7). In this light, the Examiner concludes that the’584 Patent discloses the requirement to morph points within the overlap common region and that the morphed pixels must be within the common region. There is no option for them to be outside the common region.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the morphing process comprises changing the color gamut of one or more pixels m a row of pixels in the first projector and one or more pixels in a corresponding row of pixels in the second projector;” “wherein the morphing process comprises changing the color gamut of one or more pixels in the first projector and one or more pixels in the second projector corresponding to a horizontal row of pixels in the image display;” “wherein the morphing process comprises changing the color gamut of one or more pixels in the first projector and one or more pixels in the second projector corresponding to a vertical row of pixels in the image display;” and “wherein the morphing process further comprises changing color gamuts of a subset of pixels of the first projector and color gamuts of a corresponding subset of pixels of the second projector.”

With respect to the limitations of claim 9, the Examiner finds that the recitations to,
identifying a first image m the image display produced by a first projector of the multiple projectors, wherein the first image comprises one or more pixels of the first projector, each of the one or more pixels of the first projector having multiple color channels, each color channel comprising a first two-dimensional chrominance value and a first luminance value, wherein all the first two-dimensional chrominance values determine a first chrominance gamut, wherein the first chrominance gamut and all first luminance values determine a first color gamut; 

identifying a second image m the image display produced by a second projector of the multiple projectors, wherein the second image comprises one or more pixels of the second projector, each of the one or more pixels of the second projector having multiple color channels, each color channel comprising a second two-dimensional chrominance value and a second luminance value, wherein all the second two-dimensional chrominance values determine a second chrominance gamut, wherein the second chrominance gamut and all second luminance values determine a second color gamut; 

morphing the first color gamut of a pixel in the first image into the second color gamut of a pixel in the second image through the color gamuts of one or more pixels in the common region of the image display to produce a chrominance smoothed image display

(Oct 2021 Claim Amendment, claim 9; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.4, l.61 – c.5, l.4 of the ‘584 Patent as indicated by Applicant. (See Oct 2021 Applicant Response at 12-13, 23-24). While the’584 Patent discloses both a color gamut morphing method and color chrominance gamut morphing interchangeably, the Examiner finds that the ‘584 Patent does not sufficiently distinguish morphing of the color gamut from the morphing of chrominance gamut. To support the Examiner’s position, the Examiner finds that the ‘584 Patent discloses the chrominance gamut T being denoted by a triangle whose vertices are given by R, G and B. (‘584 Patent. at c.5, ll.5-7; c.7, ll.40-41; see Figure 3). As set forth above, the Examiner finds that “morphing the … gamut/morphed gamut” as simply the act of manipulating, modifying or supra). Thus, a color gamut morphing would be the manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. However, the Examiner finds that color gamut morphing is not defined according to this definition, and is instead utilized as a broad term that entails the combination of all the required steps of the invention. To support the Examiner’s position, the Examiner finds that the ‘584 Patent discloses the method and/or algorithm utilizing four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figures 1a-1b, 4; emphasis added). In this light, while the’584 Patent discloses the requirement of morphing the chrominance gamuts of the pixels/points within the overlap common region, the Examiner finds insufficient disclosure in the ’584 Patent to the morphing of the color gamuts with respect to luminance values, alone, to produce a chrominance smoothed image.
In addition, the Examiner finds that the morphing step does not explicitly disclose changing color gamuts of a subset of pixels of one image corresponding with a subset of another image in addition to the chrominance gamut morphing of the pixels in the common region. To support the Examiner’s position, the Examiner finds that the “morphing” involves a chrominance gamut morphing of overlapping region of pixels only and not a different or additional changing of a subset of pixels. (‘584 Patent at c.6, l.46 – c.9, l.16; see Figures 2-4).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “morphing the first color gamut of a pixel in the first image into the second color gamut of a pixel in the second image through the color gamuts of one or more pixels in the common region of the image display to produce a chrominance smoothed image display.”
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claim 9, the Examiner finds that the recitation to,
morphing …

by changing the first chrominance gamut to a first morphed chrominance gamut through a change of the first luminance values and the second chrominance gamut to a second morphed chrominance gamut through a change of the second luminance values to reduce color discontinuity

(Oct 2021 Claim Amendment, claim 9; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.5, ll.55-57 and c.6, ll.10-14 of the ‘584 Patent as indicated by Applicant. (See Oct 2021 Applicant Response at 16, 26-27). As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “morphing … by changing the first chrominance gamut to a first morphed chrominance gamut through a change of the first luminance values and the second chrominance gamut to a second morphed chrominance gamut through a change of the second luminance values to reduce color discontinuity …”
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claim 9, the Examiner finds that the recitation to,
wherein changing the first luminance values and the second luminance values comprises applying a distinct attenuation mask to each of the multiple color channels of one or more pixels of the first image and the second image such that each distinct attenuation mask scales each color channel independently from other color channels,

(Oct 2020 Claim Amendment, claim 9; emphasis added) is insufficiently described in the original specification. As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of 
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). 
In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance 
In this light, the Examiner concludes that the Patent discloses applying a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. There is no option for generating any morphed chrominance gamut from a distinct attenuation mask; or generating any morphed chrominance gamut.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein changing the first luminance values and the second luminance values comprises applying a distinct attenuation mask to each of the multiple color channels of one or more pixels of the first image and the second image such that each distinct attenuation mask scales each color channel independently from other color channels.”
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claim 9, the Examiner finds that the recitation to,
wherein, after the morphing step, the image display comprises a plurality of different chrominance gamuts, wherein the chrominance gamuts of only the one or more pixels in the common region in the image display are different from the first and second morphed chrominance gamuts of the corresponding pixels of the multiple projectors


Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein, after the morphing step, the image display comprises a plurality of different chrominance gamuts, wherein the chrominance gamuts of only the one or more pixels in the common region in the image display are different from the first and second morphed chrominance gamuts of the corresponding pixels of the multiple projectors.”
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claims 9, the Examiner finds that the recitations to,
applying a brightness constraint to at least a portion of the image display comprising at least a portion of the common region of the chrominance smoothed image display to reduce at least one of inter-projector brightness variations or color variations in the image display

(Oct 2020 Claim Amendment, claim 1; emphasis added) is insufficiently described in the original specification. The Examiner finds that the ‘584 Patent describes applying the brightness constraint to only change the brightness. To support the Examiner’s position, the Examiner finds that the ‘584 Patent specifically states,
Turn to the step of per pixel perceptual brightness constraining. Our chrominance gamut morphing step assured that the chrominance changes smoothly across the entire display. But no constraints have yet been put on the brightness variation of the display. Thus, the display still shows sharp brightness changes resulting in seams. In this step, we apply perceptual constraining on Bwc (s,t). By this, a perception based gradient constraint is applied to Bwc (s,t) resulting in BwE (s,t) as shown in FIG. 4. To achieve this BwE (s,t), the contributions from all channels at that pixel should be multiplied by 

		ζ                        
                            
                                
                                    s
                                    ,
                                     
                                    t
                                
                            
                            =
                            
                                
                                    B
                                    w
                                    c
                                     
                                    (
                                    s
                                    ,
                                    t
                                    )
                                     
                                
                                
                                    B
                                    w
                                    E
                                     
                                    (
                                    s
                                    ,
                                    t
                                    )
                                    ,
                                
                            
                        
                    
(63) 
This attenuation map ζ(s, t) in the display coordinates is then broken into attenuation maps for each projector ζj(pj, qj). Note that in this case, Np projectors overlapping in a pixel (s, t) all get the same ζ(s, t). Hence, this step retains the chrominance achieved by the chrominance gamut morphing step and changes only the brightness.

(‘584 Patent at c.9, ll.17-38; emphasis added). In addition, the Examiner finds that the ‘584 Patent disclosing performing the chrominance gamut morphing in the overlapping regions followed by performing a brightness smoothing across the entire display. (‘584 Patent c.13, ll.1-9). In this light, the Examiner concludes that the the’584 Patent discloses applying a brightness constraint to reduce and change only the brightness across an entire display, not to reduce and change the color variations.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “applying a brightness constraint to at least a portion of the image display comprising the at least a portion of the common region of the chrominance smoothed image display to reduce at least one of inter-projector brightness 
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claim 9, the Examiner finds that the recitation to,
changing a brightness of at least a portion of the image display comprising at least a portion of the common region based on Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to provide a smooth inter-projector spatial brightness variation in the image display.

(Oct 2021 Claim Amendment, claim 1; emphasis added) are insufficiently described in the original specification. First, the Examiner finds Applicant provided no support for the claim amendment above. (See Oct 2021 Applicant Response at 16-17). the Examiner finds that the ‘584 Patent disclosing performing the chrominance gamut morphing in the overlapping regions followed by performing a brightness smoothing across the entire display. (‘584 Patent c.13, ll.1-9). In this light, the Examiner concludes that the the’584 Patent discloses applying a brightness constraint and smoothing the brightness constraint to reduce and change only the brightness across an entire display, not only a portion of the image display nor only a portion of the common region.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “changing a brightness of at least a portion of the image display comprising at least a portion of the common region based on Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to provide a smooth inter-projector spatial brightness variation in the image display.”
Claims 19 and 27-30 are similarly rejected based on their dependency from claim 9.

With respect to the limitations of claim 20, the Examiner finds that the recitation to,
wherein the distinct attenuation mask to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance morphing and a second per-pixel scale factor to achieve brightness smoothing

(Oct 2021 Claim Amendment, claim 20; emphasis added) is insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that one of the specific inventive features of the ‘584 Patent is “chrominance gamut morphing.” (‘584 Patent at Abstract). As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). However, from this perspective, while the ‘’584 Patent provides sufficient disclosure to “chrominance gamut morphing,” the Examiner finds that the ‘584 Patent has insufficient disclosure to a broader and generic “chrominance morphing” that would include manipulating, modifying or changing only chrominance values without manipulating, modifying or changing the geometrical shape of the chrominance gamut first to attain the per-pixel chrominance values.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a computer system having an electronic processor 
Claims 21, 25 and 31 are similarly rejected based on their dependency from independent claim 20, respectively.

With respect to the limitations of claim 20, the Examiner finds that the recitation to,
wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels

(Mar 2020 Claim Amendment, claim 20; emphasis added) is insufficiently described in the original specification. As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). While the ‘584 Patent does sufficiently support generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process, the Examiner finds that the first and second morphed chrominance gamuts of the respective first and second projectors are not generated by a distinct attenuation mask, but instead by a scaling process of each of the first and second chrominance 
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). 
In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being different, the Examiner finds insufficient disclosure in the ’584 Patent to the luminance/brightness smoothing performing any manipulating, modifying or changing of the geometrical shape of one gamut into another gamut based upon input and output chrominance gamuts. 
In this light, the Examiner concludes that the Patent discloses generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. There is no option for generating any morphed chrominance or color gamuts from a distinct attenuation mask; or generating any morphed chrominance gamut.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels.”
Claims 21, 25 and 31 are similarly rejected based on their dependency from independent claim 20, respectively.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to the limitations of claims 1 and 9, the Examiner finds that amended patent claim 1 recites,
a morphing process comprising

changing the first chrominance gamut of at least one of the one or more pixels of the first protector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by changing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display;

(Oct 2021 Claim Amendment, claim 1; emphasis added); and amended patent claim 9 recites,
morphing …

by changing the first chrominance gamut to a first morphed chrominance gamut through a change of the first luminance values and the second chrominance gamut to a second morphed chrominance gamut through a change of the second luminance values to reduce color discontinuity

(Oct 2021 Claim Amendment, claim 9; emphasis added). The Examiner finds it unclear and indefinite to how the first and second chrominance gamuts can be morphed by changing the respective first and second luminance values. The Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). The Examiner finds that the ‘584 Patent explicitly discloses the luminance/brightness smoothing having little or no effect on the previously generated chrominance gamut morphing results. (See ‘584 Patent at c.9, ll.16-40). In this light the Examiner finds that the chrominance gamuts cannot be changed by a change in respective luminance values. Further clarification is required to differentiate the claim requirements.
Claims 2-6, 8, 14-19, 22, 23, 26-30 and 32 are similarly rejected based on their dependency from claims 1 and 9.

With respect to the limitations of claim 1, the Examiner finds that amended patent claim 1 recites,
wherein the morphing process produces an imperceptible transition between the first morphed chrominance gamut of the first image and the second morphed chrominance gamut of the second image in the image display through a plurality of transitional chrominance gamuts

(Oct 2021 Claim Amendment, claim 1; emphasis added). The Examiner finds it unclear and indefinite to how this limitation further limits the claim. As asserted in the Oct 2021 Declaration, the Examiner finds that the limitation of “[morphing] pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display” has been removed from amended claim 1. (See Oct 2021 Declaration). The Examiner finds that claim 1 now requires the morphing process to change luminance values instead of performing a chrominance gamut morphing of the chrominance gamuts. Hence, now the plurality of transition chrominance gamuts are not being positively recited and utilized in the morphing process at all. The Examiner queries Applicant to how the end result (i.e., a produced imperceptible transition between the first morphed chrominance gamut of the first image and the second morphed chrominance gamut of the second image in the image display) can go “through a plurality of transitional chrominance gamuts” when this is no longer a positively recited claim requirement.
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 20, the Examiner finds that amended new patent 
wherein the distinct attenuation mask to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance morphing …

wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels

(May 2021 Claim Amendment, claim 20; emphasis added). The Examiner finds it unclear and indefinite to the relationship of the distinct attenuation mask achieving chrominance morphing when there is no “gamut morphing” of the chrominance gamut to produce a morphed gamut output. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.
Claims 21, 25 and 31 are similarly rejected based on their dependency from claim 20.

Claim 1 recites the limitation "the common region" in line 39-41 and 53.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. For claims 1 and 20, the omitted steps are:  (a) Per Projector White Point Balancing; and ([d]) Per Pixel Bezier Based Luminance Smoothing. For claim 9, the omitted steps are:  (a) Per Projector White Point Balancing; and (c) Per Pixel Perceptual Luminance Constraining. The Examiner finds that omitted steps are both critical and essential to provide color seamlessness across tiled multi-projector displays. To support the Examiner’s position, the Examiner finds the method and/or 

The Examiner finds that because claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Broadening of Examined Claims
The following is a quotation of 35 U.S.C. § 251(d):
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

The Examiner finds that amended original claim 1 is broadened claims because the claims enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. (See MPEP § 1412.03(I)).
Broadening of Examined Claims’ Limitations
Method Claims
RI Claim 1

morphing the color gamut of the one or more pixels of the first projector and the second projector such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising
changing the first chrominance gamut of at least one of the one or more pixels of the first protector into a first morphed chrominance gamut by changing the first luminance values of the at least one of the one or more pixels of the first projector, changing the second chrominance gamut of at least one of the one or more pixels of the second projector into a second morphed chrominance gamut by changing the second luminance values of the at least one of the one or more pixels of the second projector to produce a chrominance smoothed image display;
wherein the morphing process produces an imperceptible transition between the first morphed chrominance gamut of the first image and the second morphed chrominance gamut of the second image in the image display through a plurality of transitional chrominance gamuts

(“Broad RI Claim 1 Morphing Implementation”; Oct 2021 Claim Amendment, claim 1; emphasis added).
The Examiner finds that now patented claim 1 of the ‘584 Patent (“Patented Claim 1”), in part, recites,
identifying a common region in the image display including a first region of pixels produced by the first projector and a second region of pixels produced by the second projector; and 

morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display; and 

(“Narrow Patent Claim 1 Morphing Implementation”; ‘584 patent, claim 1; emphasis added).
broader than the Narrow Patent Claim 1 Morphing Implementation. 
Specifically, while the Examiner recognizes the morphing process changing the first and second chrominance gamuts into first and second morphed chrominance gamuts by changing respective first and second luminance values, the Examiner finds that the morphing implementation of the Broad RI Claim 1 Morphing Implementation does not have the requirement of the morphing/changing from the first chrominance gamut to the second chrominance gamut only occurring in pixels of the “common region” (“RI Claim 1 Common Region Only Morphing Constraint Omission;” emphasis added) and only to the morphing specifically morphing.. a first chrominance gamut, through a plurality of transitional chrominance gamuts to a second chrominance gamut (“RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission”).5 

Apparatus Claims
RI Claim 20
First, the Examiner finds that new claim 20 (“RI Claim 20”) of the instant ‘247 Reissue Application recites “a computer system comprising….” The Examiner finds this recitation of an apparatus in RI Claim 20 as being a new category and, as such, a broadening of the invention. (See MPEP § 1412.03.III).

Claim Rejections - 35 USC § 251
New Matter
Claims 1-6, 8, 9, 12, 14-23 and 25-32 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of at least: the color gamut of each projector comprising a chrominance gamut and multiple luminance values, and morphing the chrominance gamut of one or more pixels in a common region of the display by changing the luminance value; the first morphed chrominance gamut and the second morphed chrominance gamut are generated using a distinct attenuation mask; etc. (See § XI.A supra for further explanation).

Original Patent Requirement
Claims 1-6, 8, 14-18, 22, 23, 26 and 32 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that Applicant intended to cover a method of controlling an image display produced by multiple projectors without “morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display.” The Technical Problem first makes clear that the invention is drawn to a method of controlling an image display produced by multiple projectors that performs a chrominance gamut morphing of pixels in an overlapping common region of an image display from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance in which the common region of the image display includes a first region of pixels produced by a first projector of the multiple projectors and a second region of pixels produced by a second projector of the multiple projectors. (‘584 Patent at c.6, ll.22-26; 46-48). To support the Examiner’s position, the Examiner finds that ‘584 Patent is clear that the method of the instant invention is an application for processing spatial variation in luminance and chrominance in a multiple projector display  comprising the four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25, 46-48; see Figures 1a-1b, 2-4; emphasis added). It is readily apparent that the entire point of the ‘584 Patent was to solve a problem of chrominance and luminance variation of an image display comprising of a plurality of overlapped projectors images. (Id.) The claims as filed and during prosecution were always drawn to a method of controlling an image 
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes a method of controlling an image display produced by multiple projectors without the step of morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from independent claim 1, respectively.

Broadening
Claims 1-6, 8, 14-18, 22, 23, 26 and 32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."

(Step 1: MPEP 1412.02(A)) In the instant ‘247 Reissue Proceedings and by way of the Oct 2017 Claim Amendment, Applicant seeks to broaden RI Claim 1.
Thus, as set forth above, the Examiner finds that RI Claim 1 is broadened at least by deleting/omitting the patent claim language requiring the RI Claim 1 Common Region Only Morphing Constraint Omission. (See § XI.A.i.a supra). 

Pettit (U.S. Publication No. 2002/0041708), the Examiner finds that Applicant contended that, with respect to Pettit¸ “there does not appear to be a common region among the tiles and thus no common scale factor dependent on a number of projectors contributing pixels in the common region.” (i.e., the RI Claim 1 Common Region Only Morphing Constraint Omission). (Nov 2013 Response at 14-15). Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.
Similarly, the Examiner finds that the response by Applicant on 05 September 2014 (“Sept 2014 Response”) presented arguments to the claim now requiring RI Claim 1 Transitional Gamut Chrominance Morphing Constraint Omission of the Narrow Patent Claim 1 Morphing Implementation. With regard to the prior art of Bassi et al. (U.S. Publication No. 2008/0062164)(“Bassi”) and Wright et al. (U.S. Publication No. 2007/0171380)(“Wright”), the Examiner finds that Applicant contended that Bassi “is silent on morphing the pixels through a plurality of chrominance gamuts,” and Wright¸ “is silent on chrominance and morphing as a whole.” (i.e., the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission). (Sept 2014 Response at 6-7). Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.

(Step 3: MPEP 1412.02(C)), 
RI Claim 1:
6 (MPEP § 1412.02(C)).

To the degree a reviewing body finds that RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission have not been entirely eliminated from RI Claim 1 the following alternative is provide below.
With respect to the RI Claim 1 Common Region Only Morphing Constraint Omission, the Examiner finds that the surrendered subject matter of the RI Claim 1 Common Region Only Morphing Constraint Omission have not been entirely eliminated from RI Claim 1 in the instant ‘247 Reissue Proceedings, but rather they have been made less restrictive in the reissue application claims. If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. On the other hand, if the retained portion of the modified limitation is “well known in the prior art,” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘247 Reissue Proceedings, the Examiner finds that the Broad RI Claim 1 Morphing Implementation are new  Broad RI Claim 1 Morphing Implementation limitation is well known in the prior art.7 8

With respect to the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission, it is noted that the surrendered subject matter of the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission have been entirely eliminated from RI Claim 1. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. 9 (MPEP § 1412.02(C)).

To the degree a reviewing body finds that RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission have not been entirely eliminated from RI Claim 1 the following alternative is provide below.
With respect to the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission, the Examiner finds that the surrendered subject matter of the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission have not been entirely eliminated from RI Claim 1 in the instant ‘247 Reissue Proceedings, but rather they have been made less restrictive in the reissue application claims. If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter On the other hand, if the retained portion of the modified limitation is “well known in the prior art,” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘247 Reissue Proceedings, the Examiner finds that the Broad RI Claim 1 Morphing Implementation are new limitations that have been retained. As set forth above, the Examiner finds that the Broad RI Claim 1 Morphing Implementation limitation is well known in the prior art.10 11

Thus, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant ‘247 Reissue Proceedings. Claims 2-6, 8, 14-18, 22, 23, 26 and 32 are similarly rejected based on its dependency from RI Claim 1.  

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrison (U.S. Publication No. 2006/0007239).
With respect to the limitations of claim 20, Harrison discloses

[a] computer system comprising:

The Examiner finds that Harrison discloses a multiple display system 10 that controls an image display/screen 14/252 produced by multiple display systems/projectors comprising a calibration module 100 including a chromaticity preccorrection module 200. (Harrison at Title, Abstract, ¶¶ 0002-0005, 0012-0044; see Figures 1-6; emphasis at ¶ 0004-0005, 0017, 0025; see Figures 1, 2).
an electronic processor and a memory device comprising instructions executable by the electronic processor wherein execution of the instructions by the electronic processor causes the system to:

The Examiner finds that Harrison discloses the chromaticity preccorrection module 200 being implemented in various ways including “as a computer software program on a computer readable medium.…” (Id.)
identify, based on sensor data, multiple images produced by multiple projectors on a surface, the multiple images comprising at least a first image and a second image produced by a first projector of the multiple projectors and a second projector of the multiple projectors, respectively, each of the at least a first image and a second image comprising multiple pixels, each pixel having multiple color channels, each color channel comprising a two-dimensional chrominance value and a luminance value, wherein all two-dimensional chrominance values determine a chrominance gamut, wherein the chrominance gamut and all luminance values determine a color gamut

The Examiner finds that Harrison discloses identifying multiple images and their respective chromaticity values and brightness/luminance values of at least red, green, and blue from a sensor/measuring device in the multi-tiled display 252 produced by twenty (20) display Id. at ¶¶ 0012-0019; 0025, 0026, 0028, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0015, 0018-0019). 
identify a common region of an image display of a first region of pixels of the first image and a second region of pixels of the second image based on the sensor data: and

The Examiner finds that Harrison discloses identifying an area/region of overlap (282) between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems based on input from the sensor/measuring device. (Id. at ¶¶ 0033-0035; see Figure 4). The Examiner finds that Harrison discloses each pixel location having at least respective red, green, and blue channels. (Id. at ¶¶ 0013-0025, 0028-0029, 0033-0035, 0037-0039, 0041-0043).
calculate a distinct attenuation mask to be applied to each of the multiple color channels of one or more pixels of the first image including at least one of the pixels of the first region of pixels or one or more pixels of the second image including at least one of the pixels of the second region of pixels for image correction, wherein the distinct attenuation mask to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each distinct attenuation mask scales each color channel independently from other color channels; 


The Examiner finds that Harrison discloses the color correction system producing a matrix of coefficients generated at each pixel location per the respective channel (i.e., red, green, and blue) for performing a chromaticity color correction in the tiles 260-279 of the multi-tiled display 252. (Id. at ¶¶ 0013-0024, 0026, 0028-0029). In addition, the Examiner finds that Harrison discloses applying a brightness smoothing to the one or more pixels of the tiles 260-279 of the multi-tiled display 252 to reduce perceptual color discontinuity and provide brightness smoothing. (Id. at ¶¶ 0029, 0032-0035, 0039-0041, 0044; see Figures 2-6). The Examiner finds that Harrison discloses both the chromaticity color correction and brightness smoothing being Id. at ¶¶ 0029, 0039). In addition, the Examiner finds that Harrison explicitly discloses the coefficients for the primaries can include one or more chromaticity correction values for each of the chromatic primaries. (Harrison at ¶¶ 0025-0026). In addition, the Examiner finds that Harrison explicitly discloses the three diagonal components being adjusted for the desired brightness of a primary component alone. (Id. at ¶ 0029). Thus, the Examiner concludes that Harrison sufficiently discloses “each distinct attenuation mask scal[ing] each color channel independently from other color channels.”
wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels; and
wherein, after applying the distinct attenuation mask, the image display comprises a plurality of different color gamuts.

The Examiner finds that, if Harrison sufficiently satisfies the claim requirements of the distinct attenuation mask, any product generated or resulting from the use of the claimed distinct attenuation mask would intrinsically provide a generation of any claim required gamuts, albeit morphed color gamuts or color gamuts. 
From this perspective, the Examiner finds that Harrison sufficiently discloses the calculation of a distinct attenuation mask that is based on the product of a first per-pixel scale factor to achieve chrominance morphing and a second per-pixel scale factor to achieve brightness smoothing. (See § XIII.A.iv, supra). Thus, since Harrison sufficiently satisfies the claim requirements of the distinct attenuation mask, the Examiner finds that Harrison inherently .

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Deering. (U.S. Publication No. 2002/0122044).
With respect to the limitations of claim 21, and 
wherein the sensor data comprises a camera data

The Examiner finds that Harrison discloses a measuring device, which may be a spectroradiometer, to measure the color displayed at a given pixel location. (Harrison at ¶¶ 0015, 0018-0019).
While Harrison discloses the measurement device potentially being a spectroradiometer, Harrison is silent to the measurement device being a camera.
However, a measurement device being a camera instead of a spectroradiometer is known in the art. The Examiner finds that Deering, for example, teaches the equivalence of a spectrum sensing device (SSD) being either a spectroradiometer or a CCD array. (Deering at ¶¶ 0061-0062). Therefore, because these two sensing devices were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute a CCD array sensor for spectroradiometer sensor.
A person of ordinary skill in the art would be motivated to modify the spectroradiometer sensor to instead be a CCD array sensor, since it would provide a mechanism to utilize simpler off the shelf sensor components. In other words, such a modification would decrease manufacturing and operational costs of the apparatus, thereby increasing the economic benefit to the company.
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a CCD array as shown in Deering) for another (a spectroradiometer as shown in Deering) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a CCD array in Harrison would have yielded predictable results, namely, Harrison to provide a similar, yet different way to sense chrominance/spectra values, thus, increasing the simplicity of the image processing system.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Kanai (U.S. Patent No. 7,079,155).
With respect to the limitations of claim 25, and 
further comprising further brightness smoothing, wherein the further brightness smoothing comprises applying the distinct attenuation mask to each of the multiple color channels based on the product of the distinct attenuation mask and a third scale factor.

Harrison discloses all the limitations, as previously set forth, except for specifically calling for performing further brightness smoothing by applying the distinct attenuation mask to each of the multiple color channels based on the product of the distinct attenuation mask and a third scale factor.
However, performing further brightness smoothing by applying the distinct attenuation mask to each of the multiple color channels based on the product of the distinct attenuation mask and a third scale factor is known in the art. The finds that Kanai, for example, teaches scaled 3D-LUT being generated for color correction in which a gain/scale factor to achieve a further brightness smoothing based upon a certain white point in the red, green, and blue color gamut space. (Kanai at c.8, ll.40 – c.9, l.51).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the apparatus of Harrison to include performing further brightness smoothing by applying the distinct attenuation mask to each of the multiple  Kanai.
A person of ordinary skill in the art would be motivated to include t performing further brightness smoothing by applying the distinct attenuation mask to each of the multiple color channels based on the product of the distinct attenuation mask and a third scale factor based upon a desired white point, since such a mechanism to compensate for the change in color of the red, green, and blue components. (Id. at c.5, ll.26-42; c.8, ll.42-51). In other words, such a modification would have provided a means to compensate for the surrounding environment illumination. (Id. at c.2, ll.22-25).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Kanai (U.S. Patent No. 7,079,155) as applied to claim 25 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).
With respect to the limitations of claim 31, and 
wherein further brightness smoothing comprises changing a brightness of at least one of the one or more pixels of the first image and at the least one or more pixels of the second image based on a non-linear fitting function, to provide a smooth inter-projector spatial brightness variation in the image display

The Examiner finds that the ‘584 Patent discloses the brightness smoothing as being a “per pixel Bezier based brightness smoothing” by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale. (‘584 Patent at c.40-64; see Figure 4).
Harrison and Kanai discloses all the limitations, as previously set forth, except for specifically calling for applying a brightness by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale.
However, the fitting of a two dimensional Bezier surface to per channel spectral distributions is known in the art. The Examiner finds that Cabral, for example, teaches receiving per channel spectral data and utilizing a two-parameter spline, such as bi-cubic interpolation (i.e., Bezier curve) to generate corrected spectral data for an image. (Cabral at ¶¶ 0023-0024, 0026-0028).
Similarly, converting a tri-stimulus brightness spectral map to log scale is known in the art. The Examiner finds that Drago, for example, teaches the term brightness describes the response of the human visual system (HVS) to stimulus luminance. (Drago at § 1 ¶ 2; § 2). The Examiner finds that Drago teaches brightness having the form of compressive non-linearity which can be expressed as a logarithmic function/mapping. (Id. at §§ 2, 3.1, 3.3, 6). The Examiner finds that Drago teaches this mapping ensures that whatever the dynamic range of the scene is, the maximum value is remapped to one (white) and other luminance values are smoothly incremented. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison and Kanai to include fitting a two dimensional Bezier surface to per channel spectral distributions as described in Cabral. A person of ordinary skill in the art would be motivated to include this fitting of a two dimensional Bezier surface to per channel tri-stimulus brightness spectral map, since such a process provides a mechanism to provide a calibration process to characterize the adjustment necessary to correct spectral data of the image. (Cabral at ¶¶ 0003-0006; 0028). In other words, Id.)
Similarly, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison, Kanai and Cabral to include converting a tri-stimulus brightness spectral map to log scale as described in Drago. A person of ordinary skill in the art would be motivated to include this converting a tri-stimulus brightness spectral map to log scale, since such a process provides pleasant images to view with high contrasting scenes. (Drago at §§ 2, 6). In other words, such a modification would have provided a means to display high contrast images on devices with limited dynamic range of luminance. (Id. at § 1 ¶¶ 2, 4; § 6).

Response to Arguments
Specification 
With respect to the Specification, the Oct 2021 Applicant Response, including the Oct 2021 Spec Amendment and “Remarks,” has been fully considered and is compliant. (See Oct 2021 Applicant Response at 19).

Claim Objection(s)
With respect to the Claim Objections, the Oct 2021 Applicant Response, including the Oct 2021 Claim Amendment and “Remarks,” does not overcome the objection because objections based upon improper claim amendment marking issues and informalities are still present and maintained in the instant ‘247 Reissue Application. (See § VIII supra).

Lexicographical Definitions
Color Gamut
With respect to the Examiner misconstruing of the lexicographical defined term “color gamut,” the Oct 2021 Applicant Response, including the “Remarks,” has been fully considered and is persuasive. (See Oct 2021 Applicant Response at 20-21). The Examiner finds that a “color gamut” is lexicographically defined as the chrominance gamut (i.e., all the two-dimensional chrominance values) and all luminance values of each color channel, wherein each color channel comprising a two-dimensional chrominance value and a first luminance value. However, the Examiner reminds Applicant that this is not to be confused with the “chrominance gamut” which is distinct and not interchangeable with the claimed term “color gamut.” (See § IX.A.i, supra).
Scaling Process
With respect to the Examiner misconstruing of the lexicographical defined term “scaling process” the Examiner respectfully disagrees. While the ‘584 Patent does sufficiently support generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process, the Examiner finds that the first and second morphed chrominance gamuts of the respective first and second projectors are not generated by a distinct attenuation mask, but instead by a scaling process of each of the first and second chrominance gamuts. To support the Examiner’s position, the Examiner finds that the ‘584 Patent specifically states,
1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). In this light, the Examiner concludes that the ‘584 Patent discloses generating a distinct per pixel attenuation mask scale factor from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. Furthermore, an attenuation mask being construed as a per-pixel scale factor/number being applied to an image is consistent with the broadest reasonable interpretation of a scale factor. To support the Examiner’s position, Chiu et al. ((U.S. Publication No. 2010/0008427) (“Chiu”) teaches a color gamut changing/morphing process which utilizes translation, rotation and scaling of per-pixel color gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0033, 0038-0041, 0045). Thus, the scale factor is being construed as simply a per-pixel scale factor/number being applied to a respective pixel of an image display.

Oath/Declaration Issue
With respect to the defective Oct 2021 Declaration, the Examiner finds that the Oct 2021 Applicant Response has been fully considered and is persuasive. (See Oct 2021 Applicant Response at 22-23). Thus, the 35 U.S.C. 251 rejection the 2019 Declaration have been withdrawn.

35 U.S.C. § 112, First Paragraph, Rejections
Morphing Limitation of Claims 1 and 9 Argument I
Applicant contends that the ‘584 patent provides support for the new claim limitation of the color gamut of each projector comprising a chrominance gamut and multiple luminance values, and morphing the chrominance gamut of one or more pixels in a common region of the display by changing the luminance value. (See Oct 2021 Applicant Response at 23-24, 26-27).

The Examiner respectfully disagrees. While the’584 Patent discloses both a color gamut morphing method and color chrominance gamut morphing interchangeably, the Examiner finds that the ‘584 Patent does not sufficiently distinguish morphing of the color gamut from the morphing of chrominance gamut. To support the Examiner’s position, the Examiner finds that the ‘584 Patent discloses the chrominance gamut T being denoted by a triangle whose vertices are given by R, G and B. (‘584 Patent. at c.5, ll.5-7; c.7, ll.40-41; see Figure 3). As set forth above, the Examiner finds that “morphing the … gamut/morphed gamut” as simply the act of manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. (See § IX.C.i, supra). Specifically, the morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figures 1a-1b, 4; emphasis added). The Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). Moreover, while chrominance, luminance and color are related, the Examiner finds that a change in luminance is independent to variations in chrominance and the color gamut. To support the Examiners position, the Examiner finds that Majumder et al. (U.S. Publication No. 2004/0085477)(“Majumder”) explicitly discloses the relationship of luminance, chrominance and the color gamut with an emphasis on the independence of the variation of luminance upon the chrominance and color gamut. (Majumder at ¶ 0029). In this light, while the’584 Patent discloses the requirement of morphing the chrominance gamuts of the pixels/points within the overlap common region, the Examiner finds insufficient disclosure in the ’584 Patent to the morphing of the color gamuts with respect to luminance values, alone. To 
Thus, from this perspective, the Examiner concludes that the ‘584 Patent has insufficient support for the new claim limitation of the color gamut of each projector comprising a chrominance gamut and multiple luminance values, and morphing the chrominance gamut of one or more pixels in a common region of the display by changing the luminance value.
 
Morphing Limitation of Claim 1 Argument II
Applicant contends that the ‘584 patent provides support for morphing the entirety of the display and not only the overlapping pixels in the common region because the morphing is achieved by morphing the two dimensional chrominance gamut in the overlap region followed by a brightness smoothing across the entire display. (See Oct 2021 Applicant Response at 24-25

The Examiner respectfully disagrees. As set forth above, while luminance and the chrominance gamut are related, the Examiner finds that changing of the chrominance gamut is independent a smoothing/changing of the luminance. (See § XV.E.i, supra). To support the Examiner’s position, the Examiner finds that the ‘584 Patent discloses the method and/or algorithm utilizing four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figures 1a-1b, 4; emphasis added). As such, the Examiner finds that again a chrominance and color gamut morphing only occurs in the common region while a luminance smoothing occurs across the 

Distinct Attenuation Mask Limitation of Claim 1
Applicant contends that the ‘584 patent provides support for “wherein the first morphed chrominance gamut and the second morphed chrominance gamut are generated using a distinct attenuation mask to different color channels of the multiple color channels of the one or more pixels of the first projector and the second projector such that each distinct attenuation mask scales each color channel independently from other color channels.” (May 2021 Applicant Response at 15-26). 
	
The Examiner respectfully disagrees. As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). While the ‘584 Patent does sufficiently support generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process, the Examiner finds that the first and second morphed chrominance gamuts of the respective first and second projectors are not generated by a distinct attenuation mask, but instead by a scaling process of each of the first and 
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). 
In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being different, the Examiner finds insufficient disclosure in the ’584 Patent to the luminance/brightness smoothing, which is previously recited as being the “morphing process,” performing any manipulating, modifying or changing of the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. 
In this light, the Examiner concludes that the Patent discloses generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. There is no option for generating any morphed chrominance gamut from a distinct attenuation mask; or generating any morphed chrominance gamut.

Applying a Brightness Constraint of Claim 1
Applicant contends that the ‘584 patent provides support for a constraint change in brightness is inherent to a constraint change in color. (May 2021 Applicant Response at 26).
 
The Examiner respectfully disagrees. The Examiner finds that the ‘584 Patent describes applying the brightness constraint to only change the brightness. To support the Examiner’s position, the Examiner finds that the ‘584 Patent specifically states,
Turn to the step of per pixel perceptual brightness constraining. Our chrominance gamut morphing step assured that the chrominance changes smoothly across the entire display. But no constraints have yet been put on the brightness variation of the display. Thus, the display still shows sharp brightness changes resulting in seams. In this step, we apply perceptual constraining on Bwc (s,t). By this, a perception based gradient constraint is applied to Bwc (s,t) resulting in BwE (s,t) as shown in FIG. 4. To achieve this BwE (s,t), the contributions from all channels at that pixel should be multiplied by 

		ζ            
                
                    
                        s
                        ,
                         
                        t
                    
                
                =
                
                    
                        B
                        w
                        c
                         
                        (
                        s
                        ,
                        t
                        )
                         
                    
                    
                        B
                        w
                        E
                         
                        (
                        s
                        ,
                        t
                        )
                        ,
                    
                
            
        
(63) 
This attenuation map ζ(s, t) in the display coordinates is then broken into attenuation maps for each projector ζj(pj, qj). Note that in this case, Np projectors overlapping in a pixel (s, t) all get the same ζ(s, t). Hence, this step retains the chrominance achieved by the chrominance gamut morphing step and changes only the brightness.

(‘584 Patent at c.9, ll.17-38; emphasis added). The Examiner finds that the chrominance is retained while the brightness is changed. In this light, the Examiner concludes that the the’584 

Morphing Limitation of Claim 14
Applicant contends that the ‘584 patent provides support for “wherein the morphing process further comprises changing color gamuts of a subset of pixels of the first projector and color gamuts of a corresponding subset of pixels of the second projector.” (Oct 2021 Applicant Response at 27). 

The Examiner respectfully disagrees. As set forth above, the ‘584 Patent explicitly differentiates between “chrominance gamut morphing” and a “color gamut” morphing method. (Id. at c.3, ll.6-1012; and c.6, l.46 – c.9, l.5; see Figures 1a, 1b, 2-4). In addition, the Examiner finds that the morphing step does not explicitly disclose changing color gamuts of a subset of pixels of one image corresponding with a subset of another image in addition to the chrominance gamut morphing of the pixels in the common region. To support the Examiner’s position, the Examiner finds that the “morphing” involves a chrominance gamut morphing of overlapping region of pixels only and not a different or additional changing of a color gamut of a subset of pixels. (‘584 Patent at c.6, l.46 – c.9, l.16; see Figures 2-4). In addition, the Examiner finds that chrominance and color gamut morphing is independent changing luminance values to provide a smoothing of the chrominance gamut morphing results. (See § XV.E.i, supra). 

Distinct Attenuation Mask Limitation of Claim 20
Applicant contends that the ‘584 patent provides support for the new claim requirement “wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels.” (May 2021 Applicant Response at 27-29). 

The Examiner respectfully disagrees. As set forth above, the Examiner finds that the changing of the first and second chrominance gamuts into respective first and second morphed chrominance gamuts is done with respect to the manipulating, modifying or changing the geometrical shape of one chrominance gamut into another chrominance gamut based upon input and output chrominance gamuts. (See § IX.C.i, supra). Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). While the ‘584 Patent does sufficiently support generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process, the Examiner finds that the first and second morphed chrominance gamuts of the respective first and second projectors are not generated by a distinct attenuation mask, but instead by a scaling process of each of the first and second chrominance gamuts.  To support the Examiner’s position, the Examiner finds that the ‘584 Patent specifically states,
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; emphasis added; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Conversely for the distinct attenuation mask, relative to the morphed gamuts, the ‘584 Patent specifically states,
Thus, following the horizontal and vertical morphs as described above, a scale factor for each projector is generated for each pixel in the overlap region. These two are multiplied to create one spatially dependent map of per pixel attenuation factors per projector that defines how the inputs of the projector at every pixel of the overlapping region should be scaled to achieve a smooth morphing of the chrominance gamut. These maps after each of the horizontal and vertical chrominance gamut morph is shown in FIG. 4.

(‘584 Patent at c.8, ll.32-41; emphasis added; see Figure 4). 
In addition, the Examiner finds that the ‘584 Patent discloses performing a “Luminance Constraining” and “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Chrominance Gamut Morphing.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, ll.64; c.12, l.66 – c.13, l.9; see Figure 4). In this light, while the’584 Patent explicitly discloses the chrominance gamut morphing and luminance/brightness smoothing as being different, the Examiner finds insufficient disclosure in the ’584 Patent to the luminance/brightness smoothing performing any manipulating, modifying or changing of the geometrical shape of one gamut into another gamut based upon input and output chrominance gamuts. 
In this light, the Examiner concludes that the Patent discloses generating a distinct per pixel attenuation mask from the combination the horizontal and vertical morphs from the chrominance gamut morphing process. There is no option for generating any morphed chrominance or color gamuts from a distinct attenuation mask; or generating any morphed chrominance gamut.

35 U.S.C. § 112, Second Paragraph, Rejections
“Color Gamut” Limitations 
With respect to the indefinite issue regarding the relationship of the color gamut and chrominance gamut, the Oct 2021 Applicant Response, including the Oct 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Oct 2021 Applicant Response at 29-31).
The Examiner finds that Applicant has provide a definition for color gamut that is different from chrominance gamut. (See §§ IX.A.i, XV.C.i). While the Examiner recognizes the definitions providing more direction to the inventive features, the Examiner still finds that prior to Majumder teaching the chrominance and color gamut being essentially the same with luminance varying. Also see discussion above relative to the’584 Patent discloses the requirement of morphing the chrominance gamuts of the pixels/points within the overlap common region, the Examiner finds insufficient disclosure in the ’584 Patent to the morphing of the color gamuts with respect to luminance values, alone. (See § XV.E.i, supra).

“Largest Inscribed Rectangle” Limitation of Claim 6 
With respect to the indefinite issue regarding “Largest Inscribed Rectangle”, the Oct 2021 Applicant Response, including the Oct 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Oct 2021 Applicant Response at 31).

Claim 14 
With respect to the indefinite issue regarding claim 14, the Oct 2021 Applicant Response, Id.)

Claim 16 
With respect to the indefinite issue regarding claim 16, the Oct 2021 Applicant Response, including the Oct 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (Id. at 32).

Distinct Attenuation Mask Limitation of Claim 20
Applicant contends the claim requirement “wherein the distinct attenuation mask generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels” is clear and definite. (Oct 2021 Applicant Response at 32).

The Examiner respectfully disagrees. The Examiner finds it unclear and indefinite to the relationship of the distinct attenuation mask achieving chrominance morphing when there is no “gamut morphing” of the chrominance gamut to produce a morphed gamut output. 

Omitting Essential Steps
Applicant contends the issued claims of the ‘584 Patent recite the step of “White Point Balancing,” thus it must not be considered an essential step. (Oct 2021 Applicant Response at Id. at 33).

The Examiner respectfully disagrees. The Examiner finds that omitted steps are both critical and essential to provide color seamlessness across tiled multi-projector displays. To support the Examiner’s position, the Examiner finds the method and/or algorithm has four steps, not one, two, nor three, of balancing per projector white point, morphing per pixel chrominance gamut, constraining per pixel perceptual luminance; and smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figure 4). The ‘584 Patent further states
Our method smoothes the chrominance and brightness across the entire display result in in true color seamlessness where the number of projectors are absolutely invisible in the display. This is achieved by morphing of the two dimensional chrominance gamut  in the overlapping regions followed by a brightness smoothing across the entire display

(‘584 Patent at c.13, ll.9). The Examiner further finds that the ‘584 Patent discloses the attenuation mask to be applied to various image displays as being a combination of all of the steps, not a selected user subset thereof. (Id. at. c.9, l.65 – c.10, l.23). Thus, the Examiner maintains that all four steps are required and any missing step is deemed an omitted essential step.”

35 U.S.C. § 251 Rejections
Original Scope
Applicant contends that the amendments to claims 1 and 9 overcome the recapture rejection provided in the June 2021 Final Office Action. (Oct 2021 Applicant Response at 34).

The Examiner respectfully disagrees. The Examiner fins that the Oct 2021 Claim Amendment does not overcome the recapture rejection because surrender subject matter is still not present in the instant ‘247 Reissue Application. (See §§ XI.A.i.a, XII.C, supra).

New Matter
Applicant contends that the amendments to claims overcome the new matter rejection provided in the June 2021 Final Office Action. (Oct 2021 Applicant Response at 34-36).

The Examiner respectfully disagrees. The Examiner fins that the Oct 2021 Claim Amendment does not overcome the new matter rejection because new matter is still present in the instant ‘247 Reissue Application. (See §§ X.A, XII.A, supra).


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘584 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘584 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘584 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                   
Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






SJR
11/17/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 112, first and second paragraphs and 251.
        2 Spaulding et al., “UltraColor: a new gamut mapping strategy, “Proc. SPIE 2414, Device-Independent Color Imaging II, (10 April 1995) “(Spaulding”).
        3 Marcu et al., Gamut mapping for color simulation on CRT devices, “Proc. SPIE 2658, Color Imaging: Device-Independent Color, Color Hard Copy, and Graphics Arts, (29 March 1996) (“Marcu”).
        4 The Examiner finds that Figures 1a and 1b of the ‘584 Patent discloses the overall results of the inventive algorithm and classifying it as “the results of the color gamut morphing.”
        5 See Oct 2021 Declaration asserting the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission is removed.
        6 See Oct 2021 Declaration asserting the RI Claim 1 Common Region Only Morphing Constraint Omission is removed.
        7 See Wright et al. (U.S. Publication No. 2007/0171380) (“Wright”) at Abstract; ¶¶ 0023, 0040, 0045, 0046, 0048, 0052; see Figure 10). The Examiner finds that Wright teaches a color gamut matching process that attains a desired color gamut through iterative color gamut changes of the sampled color chrominance gamuts of pixels.
        8 See Chiu et al. (U.S. Publication No. 2010/0008427) (“Chiu”) at Title; Abstract; ¶¶ 0033, 0038-0041, 0045). The Examiner finds that Chiu teaches a color gamut changing/morphing process which utilizes translation, rotation and scaling of per-pixel color gamuts to allow for scalability (i.e., color compression and color expansion).
        9 See Oct 2021 Declaration asserting the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission is removed.
        10 See Wright et al. (U.S. Publication No. 2007/0171380) (“Wright”) at Abstract; ¶¶ 0023, 0040, 0045, 0046, 0048, 0052; see Figure 10). The Examiner finds that Wright teaches a color gamut matching process that attains a desired color gamut through iterative color gamut changes of the sampled color chrominance gamuts of pixels.
        11 See Chiu et al. (U.S. Publication No. 2010/0008427) (“Chiu”) at Title; Abstract; ¶¶ 0033, 0038-0041, 0045). The Examiner finds that Chiu teaches a color gamut changing/morphing process which utilizes translation, rotation and scaling of per-pixel color gamuts to allow for scalability (i.e., color compression and color expansion).
        
        12 The Examiner finds that Figures 1a and 1b of the ‘584 Patent discloses the overall results of the inventive algorithm and classifying it as “the results of the color gamut morphing.”